United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2446
                                    ___________

Danilo Santizo-Monzon,                 *
                                       *
             Petitioner,               *
                                       * Petition for Review of an
       v.                              * Order of the
                                       * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                              Submitted: March 6, 2012
                                 Filed: March 9, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Guatemalan citizen Danilo Santizo-Monzon petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
denial of withholding of removal. We conclude that substantial evidence supports the
BIA’s determination that Santizo-Monzon failed to show a clear probability of
persecution in Guatemala on account of his membership in a particular social group.
See Ortiz-Puentes v. Holder, 662 F.3d 481, 483-84 (8th Cir. 2011) (Guatemalans who
suffered harm because they refused to join criminal gangs lacked “visibility and
particularity” required to constitute particular social group); Wijono v. Gonzales, 439
F.3d 868, 872 (8th Cir. 2006) (standard of review). Accordingly, we deny the
petition. See 8th Cir. R. 47B.
                       ______________________________




                                    -2-